             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 1 of 18




1                                                         HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE
10   STEPHANIE MYKLAND,
11                 Plaintiff,
                                                        Case No. 3:21-cv-05061-RAJ
12          v.
                                                        ORDER
13   COMMONSPIRIT HEALTH, d/b/a CHI
14   FRANCISCAN HEALTH and as SAINT
     CLARE HOSPITAL,
15
                   Defendant.
16
17                                    I.   INTRODUCTION

18          This matter comes before the Court on Defendant’s Motion to Dismiss and for a

19   More Definite Statement or to Strike Complaint (Dkt. # 7), Plaintiff’s Motion to Strike

20   (Dkt. # 19), and Plaintiff’s Motion to Remand (Dkt. # 23). Having considered the

21   submissions of the parties, the relevant portions of the record, and the applicable law, the

22   Court finds that oral argument is unnecessary. For the reasons below, Plaintiff’s motions

23   to remand and strike are DENIED, and Defendant’s motion to dismiss is GRANTED in

24   part with leave to amend.

25                                    II. BACKGROUND

26          Plaintiff Stephanie Mykland was a nurse at St. Clare Hospital in Lakewood,

27   Washington. Dkt. # 17-2 ¶ 4.1. The hospital is owned and operated by her employer,

28   ORDER – 1
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 2 of 18




1    CommonSpirit Health (“CommonSpirit”). Id. ¶ 4.2. Initially, in March 2018, she was
2    employed as an emergency room technician. Id. ¶ 5.3. Months later, she was offered a
3    position as a registered nurse. Id. ¶¶ 5.3-5.4.
4           Before she accepted the position, Ms. Mykland disclosed that she was in a
5    romantic relationship with a fellow female employee, Trish Lanphere. Id. Ms. Lanphere
6    was a charge nurse and Ms. Mykland’s supervisor. Id. They disclosed their relationship
7    to Stephanie Earnhardt, who later told the couple that human resources allowed Ms.
8    Lanphere to remain in her current position. Id. But shortly after, another employee
9    complained that Ms. Lanphere was “displaying favoritism” towards Ms. Mykland. Id.
10   Human resources then informed the couple that Ms. Mykland could no longer work while
11   Ms. Lanphere was a charge nurse, resulting in Ms. Lanphere’s stepping down from her
12   position. Id.
13          Ms. Mykland’s complaint contains a series of interpersonal disputes that she had
14   with coworkers beginning in March 2018, when she was hired as an emergency room
15   technician, until December 2019, when she was fired as a nurse. Dkt. # 17-2 ¶¶ 5.3-5.36.
16   Sometimes, Ms. Mykland brought a dispute to human resources and management’s
17   attention. For example, on October 31, 2018, she spoke to Stephanie Earnhardt about her
18   “personal issues” with another coworker, which affected her “work relationship” with
19   that coworker and caused “staffing issues.” Id. ¶ 5.6. And again, on May 24, 2019, Ms.
20   Mykland informed her employer that another coworker “spoke negatively” about Ms.
21   Mykland to a different coworker. Id. ¶ 5.17. Ms. Mykland does not explain how these
22   various disputes relate to her complaint, and the Court need not summarize them all here.
23   Id. ¶¶ 5.3-5.36.
24          In the end, Ms. Mykland alleges that she was discriminated against. Sometime
25   before her 2019 annual evaluation, she “complained of sexual orientation discrimination
26   to St. Clare leadership and management.” Dkt. # 17-2 ¶ 5.32. She alleges that, in
27   retaliation, she was given an overall rating of “below expectations.” Id. Besides her poor
28   ORDER – 2
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 3 of 18




1    evaluation, she alleges that the hospital created the “Non-Fraternation [sic] 262 policy” in
2    response to Ms. Mykland and Ms. Lanphere’s homosexual relationship. Id. ¶ 5.33. She
3    alleges that no such policy existed before she disclosed their relationship. Id. Finally, in
4    November 2019, Ms. Mykland was put on administrative leave. Id. ¶ 5.35. She was
5    being investigated for “popping” a tourniquet off a patient’s arm, resulting in the patient’s
6    death. Id. She was terminated weeks later. Id. ¶¶ 5.35-5.36. On the other hand, the two
7    other employees who had also been involved in the incident, one male and one female,
8    “maintained their employment status.”
9           On November 16, 2020, Ms. Mykland sued CommonSpirit in Pierce County
10   Superior Court. Dkt. # 1-2. CommonSpirit later removed the action to this Court. Dkt.
11   # 1. Ms. Mykland is suing CommonSpirit for sex discrimination and sexual orientation
12   discrimination under the Washington Law Against Discrimination (“WLAD”) and for
13   wrongful termination and negligent infliction of emotional distress (“NIED”).
14          CommonSpirit moves to dismiss the complaint. Dkt # 7. Ms. Mykland moves to
15   remand. Dkt. # 23. Both motions are ripe and pending before the Court.
16                                      III. DISCUSSION
17          A.     Motion to Remand (Dkt. # 23)
18          Remand to state court is warranted, Ms. Mykland argues, because CommonSpirit
19   has failed to meet its removal burden. Dkt. # 23 at 3-4. According to her, CommonSpirit
20   cannot demonstrate that the amount in controversy here exceeds $75,000, and thus the
21   Court lacks original jurisdiction. Id.
22                 i.     Legal Standard
23          District courts have original jurisdiction of all civil actions where the amount in
24   controversy exceeds $75,000, exclusive of interests and costs, and is between citizens of
25   different states. 28 U.S.C. § 1332(a). A defendant may remove a civil action brought in
26   a state court of which the district courts have original jurisdiction. 28 U.S.C. § 1441(a).
27          There is a strong presumption against removal jurisdiction. Gaus v. Miles, Inc.,
28   ORDER – 3
              Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 4 of 18




1    980 F.2d 564, 566-67 (9th Cir. 1992). To protect the jurisdiction of state courts, removal
2    jurisdiction is strictly construed in favor of remand, and any doubt as to the right of
3    removal must be resolved in favor of remand. Harris v. Bankers Life & Cas. Co., 425
4    F.3d 689, 698 (9th Cir. 2005); Gaus, 980 F.2d at 566. The party seeking a federal forum
5    has the burden of establishing that federal jurisdiction is proper. Abrego Abrego v. Dow
6    Chem. Co., 443 F.3d 676, 682-83 (9th Cir. 2006).
7           “Where it is not facially evident from the complaint that more than $75,000 is in
8    controversy, the removing party must prove, by a preponderance of the evidence, that the
9    amount in controversy meets the jurisdictional threshold.” Matheson v. Progressive
10   Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). The amount in controversy
11   includes damages and, if authorized by statute or contract, attorney’s fees. Kroske v. U.S.
12   Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (citing Galt G/S v. JSS Scandinavia, 142
13   F.3d 1150, 1155-56 (9th Cir. 1998)). To assess jurisdiction, a court may consider facts in
14   the removal petition and “summary-judgment-type evidence relevant to the amount in
15   controversy at the time of removal.” Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d
16   373, 377 (9th Cir. 1997) (quoting Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335-36
17   (5th Cir. 1995)).
18                 ii.     Diversity
19          The parties are, undisputedly, citizens of different states. Dkt. # 17 ¶¶ 11-13. Ms.
20   Mykland appears to be a Washington citizen. Id. ¶ 11. CommonSpirit, a non-profit
21   corporation incorporated in Colorado with its principal place of business in Illinois, is a
22   citizen of those states. Id. ¶ 12; see also Dkt. # 17-4. CommonSpirit has thus established
23   diversity of citizenship.
24                 iii.    Amount in Controversy
25          Ms. Mykland argues that there is no evidence that the controversy here exceeds
26   $75,000. Dkt. # 23 at 3-4. Because her complaint does not demand a dollar amount, Dkt.
27   # 17-2, it is not facially apparent that the jurisdictional requirement is met. As the
28   ORDER – 4
              Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 5 of 18




1    removing party, CommonSpirit must prove by a preponderance of the evidence that more
2    than $75,000 is at stake. The Court finds that CommonSpirit has met its burden.
3           Should Ms. Mykland prevail on her claims, CommonSpirit argues that its potential
4    liability could be substantial. Dkt. # 26 at 3-9. It identifies two types of potential relief,
5    “general and/or special damages” and attorney’s fees. 1 To assess the amount in
6    controversy, the Court may consider these amounts because Ms. Mykland brings claims
7    under the WLAD, Dkt. # 17-2 at 26, which permits her to recover damages and attorney’s
8    fees. RCW 49.60.030(2); Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 418 (9th Cir.
9    2018) (“[T]he amount in controversy includes all relief claimed at the time of removal to
10   which the plaintiff would be entitled if she prevails.”).
11          CommonSpirit argues that Ms. Mykland stands to recover great sums under her
12   WLAD claims. Jury verdicts in similar discrimination cases, it says, have ranged from
13   $85,000 to millions of dollars in emotional stress damages alone. Dkt. # 26 at 4-7. The
14   Court may consider such evidence. Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th
15   Cir. 2005) (“In determining the amount in controversy, the district court properly
16   considered . . . emotional distress damage awards in similar age discrimination cases in
17   Washington.”). Reviewing CommonSpirit’s jury verdict evidence, the Court agrees that
18   many of the cited cases are factually similar to this one and that the jury awards for
19   emotional distress damages in those cases have indeed exceeded $75,000. See, e.g., Dkt.
20
21   1
       In her motion to remand, Ms. Mykland concedes, apparently for the first time, that she
22   is not seeking lost wages. Dkt. # 24 ¶ 2. Initially, CommonSpirit based its notice of
     removal on lost wages, relying on them to show that the amount in controversy
23   requirement was met. Dkt. # 17 ¶¶ 19-23. In general, events occurring after removal that
     “reduce the amount recoverable, whether beyond the plaintiff’s control or the result of
24   h[er] volition,” do not oust a court of jurisdiction once jurisdiction has attached. St. Paul
25   Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 293 (1938). Thus, a plaintiff’s post-
     removal stipulation, affidavit, or amendment reducing a claim below the jurisdictional
26   threshold does not deprive a court of jurisdiction. Id. at 292. But the Court need not
     determine whether to credit Ms. Mykland’s post-removal declaration. Even without lost
27
     wages, CommonSpirit has shown that the amount in controversy is met.
28   ORDER – 5
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 6 of 18




1    # 26-2 at 2-5 (awarding $100,000 in emotional distress damages to a nurse suing her
2    employer for unfairly disciplining her for another nurse’s error).
3           CommonSpirit further estimates that Ms. Mykland’s attorney’s fees could be in
4    the tens of thousands of dollars. Dkt. # 17 ¶¶ 28-34. It cites the work that Ms.
5    Mykland’s counsel has performed to date, such as filing a 22-page complaint, serving
6    written discovery, and moving to remand. Id. ¶ 29. It further reasons that there is much
7    more work ahead, such as the taking of depositions and responding to CommonSpirit’s
8    anticipated summary judgment motion. Id. ¶¶ 30-33. The Court finds CommonSpirit’s
9    representations and reasoning persuasive. The Court need not calculate Ms. Mykland’s
10   attorney bill with exactitude for it to conclude, given a reasonable rate of $250 hour, that
11   fees could amount to tens of thousands of dollars throughout this litigation.
12          Taking emotional distress damages and attorney’s fees together, the Court is
13   satisfied with CommonSpirit’s evidence and concludes that it has carried its burden to
14   show the amount in controversy here exceeds $75,000. Thus, CommonSpirit has
15   properly remanded this action to this Court, and Ms. Mykland’s motion to remand is
16   DENIED.
17          B.     Motion to Dismiss (Dkt. # 7)
18          CommonSpirit’s motion to dismiss has three parts. First, it asks the Court to strike
19   the complaint entirely for failing to comply with Rule 8 of the Federal Rules of Civil
20   Procedure. Dkt. # 7 at 15-18. Next, it asks the Court to dismiss Ms. Mykland’s WLAD
21   claims to the extent they are based on sex discrimination. Id. at 18-21. Finally, it asks
22   the Court to dismiss Ms. Mykland’s common law claims for wrongful termination and
23   NIED under Rule 12(b)(6). Id. at 21-23. The Court addresses each argument in turn.
24                 i.     Motion to Strike (Dkt. # 19)
25          As a preliminary matter, Ms. Mykland moves to strike CommonSpirit’s motion to
26   dismiss for failing to comply with this Court’s standing order. Dkt. # 19 at 1-2. The
27   order contains a strict meet and confer requirement, requiring the parties to contact
28   ORDER – 6
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 7 of 18




1    opposing counsel before filing any motion, except motions for temporary restraining
2    orders. Dkt. # 9 ¶ 6. The order clearly states, however, that the requirement “does not
3    apply to any motions filed prior to reassignment of the case to this Court.” Id. Ms.
4    Mykland seeks to strike the instant motion because CommonSpirit did not meet and
5    confer before filing it. Dkt. # 19 at 1-2.
6           CommonSpirit filed its motion to dismiss the morning of January 27, 2021. Dkt.
7    # 7. Later that day, this Court entered its standing order, which contains its meet and
8    confer requirement. Dkt. # 9. Put simply, CommonSpirit filed its motion before the
9    Court entered its standing order, so the meet and confer requirement did not apply at the
10   time, and the Court will not strike the motion to dismiss. Ms. Mykland’s motion to strike
11   is DENIED. Dkt. # 19.
12                 ii.    FRCP 8
13          Federal Rule of Civil Procedure 8 requires that a complaint contain “a short and
14   plain statement of the claim showing that the pleader is entitled to relief. Fed. R. Civ. P.
15   8(a)(2). Rule 8 sets forth a “liberal notice pleading standard,” requiring a complaint to
16   “give the defendant fair notice of what the plaintiff’s claim is and the grounds upon
17   which it rests.” Pac. Coast Fed’n of Fishermen’s Associations v. Glaser, 945 F.3d 1076,
18   1086 (9th Cir. 2019) (internal quotation marks omitted) (quoting Pickern v. Pier 1
19   Imports (U.S.), Inc., 457 F.3d 963, 968 (9th Cir. 2006)).
20          In general, “verbosity or length is not by itself a basis for dismissing a complaint.”
21   Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011)
22   (quoting Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124, 1131 (9th Cir. 2008)).
23   And the proper length of a pleading “cannot be defined with any great precision.” Id. at
24   1059 (quoting 5 Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure
25   § 1217 (3d ed. 2010)). But a plaintiff may violate Rule 8(a) when her pleading is
26   “needlessly long” or “highly repetitious, or confused, or consist[ing] of incomprehensible
27   rambling.” Id. at 1058-59 (collecting cases).
28   ORDER – 7
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 8 of 18




1           For example, in McHenry v. Renne, 84 F.3d 1172, 1176-80 (9th Cir. 1996), the
2    Ninth Circuit upheld the dismissal of a complaint that failed to comply with Rule 8
3    because the 53-page complaint was “argumentative, prolix, replete with redundancy” and
4    “consist[ed] largely of immaterial background information.” Such complaints, the court
5    reasoned, “impose unfair burdens on litigants and judges.” Id. at 1179. Contrast the 68-
6    page complaint in Hearns v. San Bernardino. 530 F.3d at 1129-33. There, the Ninth
7    Circuit held that the complaint, though it “set out more factual detail than necessary,” was
8    not “confusing and conclusory,” and instead was “logically organized,” chronological,
9    and “intelligible,” and “clearly delineate[d] the claims and the [d]efendants against whom
10   the claims are made.” Id. As a result, the court concluded that defendants would have
11   “no difficulty” in responding to the complaint. Id.
12          CommonSpirit argues that Ms. Mykland’s complaint fails under Rule 8. Dkt. # 7
13   at 15-18. The complaint, it says, records “in myopic detail” “virtually every one of the
14   frequent disputed day-to-day interactions” that Ms. Mykland had with coworkers, yet the
15   complaint does not explain which actions were discriminatory and why. Id.
16   CommonSpirit further argues that the complaint names “at least 23 different co-workers,”
17   many of whom were involved in disputes unrelated to Ms. Mykland’s claims. Id. at 28.
18   In response, Ms. Mykland argues that the complaint is “not redundant nor is it filled with
19   irrelevant information.” Dkt. # 19 at 3. Instead, she says, it “chronicles in great detail the
20   erosion of [her] work environment” and provides ample factual support for her
21   discrimination and common law claims. Id. at 3-4.
22          Before the Court is certainly no model complaint. Dkt. # 17-2 at 6-27. It is a 22-
23   page long account of Ms. Mykland’s employment at St. Clare Hospital. Across those
24   pages and paragraphs, Ms. Mykland chronicles several interpersonal disputes that she had
25   with coworkers and supervisors. Id. ¶¶ 5.3-5.36. Apart from chronology, what connects
26   one work dispute to the next is not immediately apparent. Id. The complaint concludes
27   with five claims—three under the WLAD for hostile work environment, disparate
28   ORDER – 8
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 9 of 18




1    treatment, and unlawful retaliation, and two common law claims for wrongful
2    termination and NIED. Id. ¶¶ 6.1-6.5. For each claim, Ms. Mykland pleads the same
3    thing: “Plaintiff incorporates all preceding paragraphs as though fully set forth herein as a
4    proximate cause of Plaintiff’s injuries.” Id.
5           Broadly, the Court agrees with CommonSpirit’s characterization: the complaint
6    does not “provide an overarching narrative or connection tying [the events alleged
7    therein] to [Ms. Mykland’s] legal causes of action.” Dkt. # 7 at 7. It is largely a “series
8    of barely (if that) connected interpersonal conflicts and disputes” between Ms. Mykland
9    and her coworkers and supervisors. Id. at 8.
10          Still, however, the Court cannot conclude that the complaint fails Rule 8’s liberal
11   pleading standard. The complaint’s length and verbosity alone are not sufficient to show
12   a Rule 8 violation. Despite its length and excessive detail, the complaint here is
13   intelligible and organized. It is not an improper 733-page “tome approaching the
14   magnitude of War and Peace.” Cafasso, 637 F.3d at 1059. Nor is it a 53-page-long
15   confusing “mix[ture of] allegations of relevant facts, irrelevant facts, political argument,
16   and legal argument,” nearing a “magazine story” or “press release.” McHenry, 84 F.3d at
17   1174, 1176, 1180.
18          Rather, Ms. Mykland’s complaint is like the one in Hearns, excessive in detail but
19   still “logically organized,” “chronological,” and “intelligible.” 530 F.3d at 1132. The
20   complaint proceeds chronologically, beginning with Ms. Mykland’s hiring in March 2018
21   and ending with her firing in December 2019. Dkt. # 17-2 ¶¶ 5.3-5.36. Her allegations
22   describe the interpersonal conflicts that Ms. Mykland experienced while working for
23   CommonSpirit, conflicts that presumably undergird her claims for discrimination,
24   wrongful termination, and negligence. Further, although the complaint “names at least
25   23 different-coworkers,” Dkt. # 7 at 18, Ms. Mykland is suing a single defendant. Her
26   allegations may well be overinclusive, and they may well be insufficient to state a claim.
27   But they are logically organized by chronology, and they set forth specific factual
28   ORDER – 9
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 10 of 18




1    allegations.
2           To be sure, the complaint “provides no indication of which of these many
3    [interpersonal conflicts] is discriminatory or retaliatory, and on what basis,” as
4    CommonSpirit suggests. Dkt. # 7 at 16. But to comply with Rule 8, Ms. Mykland “need
5    not plead specific legal theories in the complaint, so long as the other side receives notice
6    as to what is at issue in the case.” Pac. Coast, 945 F.3d at 1086. Ms. Mykland’s
7    complaint does, in fact, provide the notice that CommonSpirit needs to mount a defense.
8           In sum, the complaint, though excessive in detail and irrelevant in places,
9    complies with Rule 8’s liberal pleading standard.
10                  iii.   FRCP 12(b)(6)
11          Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a court may dismiss
12   a complaint for failure to state a claim. The court must assume the truth of the
13   complaint’s factual allegations and credit all reasonable inferences arising from those
14   allegations. Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007). The court “need not
15   accept as true conclusory allegations that are contradicted by documents referred to in the
16   complaint.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.
17   2008). Instead, the plaintiff must point to factual allegations that “state a claim to relief
18   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 568 (2007). If
19   the plaintiff succeeds, the complaint avoids dismissal if there is “any set of facts
20   consistent with the allegations in the complaint” that would entitle the plaintiff to relief.
21   Id. at 563; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
22          On a motion to dismiss, a court typically considers only the contents of the
23   complaint. However, a court is permitted to take judicial notice of facts that are
24   incorporated by reference in the complaint. United States v. Ritchie, 342 F.3d 903, 908
25   (9th Cir. 2003) (“A court may . . . consider certain materials documents attached to the
26   complaint, documents incorporated by reference in the complaint.”); Mir v. Little Co. of
27   Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988) (“[I]t is proper for the district court to
28   ORDER – 10
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 11 of 18




1    ‘take judicial notice of matters of public record outside the pleadings’ and consider them
2    for purposes of the motion to dismiss.”) (quoting MGIC Indem. Corp. v. Weisman, 803
3    F.2d 500, 504 (9th Cir. 1986)).
4                  iv.    Sex Discrimination
5           Ms. Mykland is suing CommonSpirit for three types of discrimination, sexual
6    orientation, gender, and “reporting” discrimination. Dkt. # 17-2 ¶¶ 6.1-6.3. To that end,
7    she asserts three WLAD claims. Id. CommonSpirit moves to dismiss her claims to the
8    extent they are based on sex discrimination. Dkt. # 7 at 18-21. The complaint, it says,
9    “contains the contours of a claim that [Ms. Mykland] was discriminated against due to
10   her homosexual relationship with another nurse,” yet the complaint does not allege that
11   “anyone had animus against her due to her female gender, or that any male employee was
12   treated more favorably than her.” Id. at 19. In response, Ms. Mykland argues that sex
13   discrimination and sexual orientation discrimination are one in the same: “[a] person’s
14   gender and their sexual orientation go hand in hand.” Dkt. # 19 at 5. That much is true,
15   she argues, given the United State Supreme Court’s decision in Bostock v. Clayton
16   County, Georgia, 140 S. Ct. 1731, 1737 (U.S. 2020).
17          To start, the Court agrees that the complaint lacks factual allegations about sex
18   discrimination apart from sexual orientation discrimination. CommonSpirit concedes that
19   the complaint contains specific factual allegations that Ms. Mykland was discriminated
20   against because of her sexual orientation. Dkt. # 7 at 20; see also Dkt. # 17-2 ¶¶ 5.32-
21   5.33. But it argues that the complaint lacks any corresponding allegation for sex
22   discrimination. Dkt. # 7 at 20. Ms. Mykland does not dispute that. Dkt. # 19 at 4-5. She
23   only argues that sexual orientation discrimination is itself sex discrimination. Id.
24          The Court first addresses Ms. Mykland’s Bostock-inspired argument that sex
25   discrimination and sexual orientation discrimination are one in the same. This appears to
26   be a matter of first impression. To date, no Washington court has applied Bostock’s
27   reasoning to the WLAD.
28   ORDER – 11
              Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 12 of 18




1             When interpreting a state statute as a matter of first impression, a federal court
2    must “determine what meaning the state’s highest court would give to the law.” Brunozzi
3    v. Cable Commc’ns, Inc., 851 F.3d 990, 998 (9th Cir. 2017) (quoting Bass v. Cty. of
4    Butte, 458 F.3d 978, 981 (9th Cir. 2006)). Thus, the court “must follow the state’s rules
5    of statutory interpretation.” Id.
6             Under Washington law, rules of statutory interpretation require a court to “first
7    look to the plain meaning of the statute.” Matter of Dependency of E.M., 484 P.3d 461,
8    465 (Wash. 2021) (citing Dep’t of Ecology v. Campbell & Gwinn, LLC, 43 P.3d 4 (Wash.
9    2002)). Plain meaning is discerned “from all that the Legislature has said in the statute
10   and related statutes which disclose legislative intent about the provision in question.”
11   Associated Press v. Washington State Legislature, 454 P.3d 93, 96 (Wash. 2019) (quoting
12   Campbell, 43 P.3d at 10). If the plain meaning of a statute is unambiguous, the inquiry
13   ends. Matter of Dependency of E.M., 484 P.3d at 465. “Only when the statute is
14   ambiguous do we resort to the aids of statutory construction and legislative history.” Id.
15            Construing an unambiguous statute requires “read[ing] the statute in its entirety.”
16   State v. Keller, 19 P.3d 1030, 1035 (Wash. 2001). Each provision “must be viewed in
17   relation to the other provisions and harmonized,” and “all language is given effect with
18   no portion rendered meaningless or superfluous.” Id.; see also Whatcom Cty. v. City of
19   Bellingham, 909 P.2d 1303, 1308 (Wash. 1996) (collecting cases). Further, “different
20   language [should not] be read to mean the same thing”: “When the legislature uses two
21   different terms in the same statute, courts presume the legislature intends the terms to
22   have different meanings.” Densley v. Dep’t of Ret. Sys., 173 P.3d 885, 889-90 (Wash.
23   2007).
24            Ms. Mykland puts two WLAD sections at issue, RCW 49.60.030 and RCW
25   49.60.180. Both sections protect against discrimination “because of” “sex” and “sexual
26   orientation.”
27            RCW 49.60.030 provides:
28   ORDER – 12
            Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 13 of 18




           (1) The right to be free from discrimination because of race, creed, color,
1
           national origin, citizenship or immigration status, sex, honorably discharged
2          veteran or military status, sexual orientation, or the presence of any
           sensory, mental, or physical disability or the use of a trained dog guide or
3          service animal by a person with a disability is recognized as and declared to
4          be a civil right. This right shall include, but not be limited to:

5          (a) The right to obtain and hold employment without discrimination . . . .

6    Id. (emphasis added).
7          Similarly, RCW 49.60.180 prohibits discrimination in the workplace:
8
           It is an unfair practice for any employer:
9
           ....
10
           (2) To discharge or bar any person from employment because of age, sex,
11         marital status, sexual orientation, race, creed, color, national origin,
           citizenship or immigration status, honorably discharged veteran or military
12         status, or the presence of any sensory, mental, or physical disability or the
13         use of a trained dog guide or service animal by a person with a disability.

14         (3) To discriminate against any person in compensation or in other terms or
           conditions of employment because of age, sex, marital status, sexual
15         orientation, race, creed, color, national origin, citizenship or immigration
16         status, honorably discharged veteran or military status, or the presence of
           any sensory, mental, or physical disability or the use of a trained dog guide
17         or service animal by a person with a disability: PROVIDED, That it shall
           not be an unfair practice for an employer to segregate washrooms or locker
18         facilities on the basis of sex, or to base other terms and conditions of
19         employment on the sex of employees where the commission by regulation
           or ruling in a particular instance has found the employment practice to be
20         appropriate for the practical realization of equality of opportunity between
21         the sexes.

22   Id. (emphasis added).
23         The WLAD defines both “sex” and “sexual orientation” and gives each its own
24   definition. RCW 49.60.040. “Sex” means “gender.” RCW 49.60.040(26). “Sexual
25   orientation,” on the other hand, means “heterosexuality, homosexuality, bisexuality, and
26   gender expression or identity.” RCW 49.60.040(27). “Gender expression or identity” is
27   further defined as “having or being perceived as having a gender identity, self-image,
28   ORDER – 13
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 14 of 18




1    appearance, behavior, or expression, whether or not that gender identity, self-image,
2    appearance, behavior, or expression is different from that traditionally associated with the
3    sex assigned to that person at birth.” Id.
4           The plain meaning of these sections is unambiguous. Under the WLAD, “sex”
5    means one thing; “sexual orientation” means another. The WLAD itself defines the two
6    terms separately. If that were not enough, the two sections in question, RCW 49.60.030
7    and RCW 49.60.180, list both characteristics separately. Under Washington’s principles
8    of statutory interpretation, the Court must harmonize the language in each section. The
9    Court must give all language effect, must not render portions meaningless or superfluous,
10   and must presume that different terms mean different things. Here, should the Court
11   adopt Ms. Mykland’s interpretation and presume that “sexual orientation” discrimination
12   is automatically “sex” discrimination, then one of the two terms becomes superfluous.
13   The Court cannot countenance that reading. Thus, the Court rejects Ms. Mykland’s
14   argument that—for purposes of the WLAD—“[a] person’s gender and their sexual
15   orientation go hand in hand.” Dkt. # 19 at 5.
16          The United States Supreme Court’s decision in Bostock is not controlling. There,
17   the Supreme Court decided whether Title VII of the Civil Rights Act of 1964—which
18   outlaws discrimination in the workplace on the basis of race, color, religion, national
19   origin, and “sex”—prevents an employer from terminating its employee because the
20   employee was homosexual or transgender. 140 S. Ct. at 1737. The Court held that it
21   does. Id. at 1754. In reaching that conclusion, the Supreme Court reasoned:
22   “[H]omosexuality and transgender status are distinct concepts from sex. But, as we’ve
23   seen, discrimination based on homosexuality or transgender status necessarily entails
24   discrimination based on sex; the first cannot happen without the second.” Id. at 1746-47.
25          Ms. Mykland requests this Court to take that interpretation of Title VII and apply
26   it to the WLAD. The Court will not do so for two reasons. First, the Bostock court
27   expressly stated that its holding was limited to the law before it, Title VII. 140 S. Ct. at
28   ORDER – 14
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 15 of 18




1    1753 (“The employers worry that our decision will sweep beyond Title VII to other
2    federal or state laws that prohibit sex discrimination. . . . But none of these other laws are
3    before us; we have not had the benefit of adversarial testing about the meaning of their
4    terms, and we do not prejudge any such question today.”). Second, Title VII and the
5    WLAD differ in one key respect—the former does not explicitly include “sexual
6    orientation” discrimination; the latter does. The issue in Bostock then—whether an
7    explicit term, “sex,” implicitly includes other types of discrimination, “sexual
8    orientation”—is not an issue here. Unlike Title VII, the WLAD already explicitly forbids
9    sexual orientation discrimination.
10          Surely, Bostock might affect the interpretation of some state antidiscrimination
11   laws. The opinion itself contemplates that possibility. For example, as they interpret
12   their own state’s antidiscrimination laws, state courts may find the Supreme Court’s
13   interpretation of Title VII compelling. Washington courts, for example, may agree that
14   “it is impossible to discriminate against a person for being homosexual or transgender
15   without discriminating against that individual based on sex” and may interpret the
16   WLAD accordingly. Bostock, 140 S. Ct. at 1741; see also Antonius v. King Cty., 103
17   P.3d 729, 735 (Wash. 2004) (“We have frequently recognized that while federal
18   discrimination cases are not binding, they may be persuasive and their analyses adopted
19   where they further the purposes and mandates of state law. . . . Conversely, where Title
20   VII and the state discrimination statutes are different and following federal cases would
21   not further the purposes of state law, the court has declined to find federal authority
22   persuasive.” (citations omitted) (collecting cases)).
23          But, absent further guidance from state courts, this Court determines, as it must,
24   what meaning the Washington Supreme Court would give to the WLAD. Applying
25   Washington statutory interpretation principles, the Court concludes that the state’s
26   highest court would determine that “sex” and “sexual orientation” discrimination are
27   distinct under the WLAD.
28   ORDER – 15
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 16 of 18




1           CommonSpirit argues that the complaint here lacks factual allegations about sex
2    discrimination, separate from sexual orientation discrimination. Dkt. # 7 at 19. Ms.
3    Mykland does not dispute that. Dkt. # 19 at 4-5. The Court treats her silence as a
4    concession. See Ramirez v. Ghilotti Bros. Inc., 941 F. Supp. 2d 1197, 1210 (N.D. Cal.
5    2013) (collecting cases). Given that the complaint fundamentally lacks any allegations
6    about sex discrimination, the Court need not address Ms. Mykland’s WLAD claims of
7    hostile work environment, disparate treatment, and retaliation individually. To the extent
8    these claims rely on sex discrimination, Ms. Mykland has failed to offer specific factual
9    allegations to state a plausible claim for relief, and her WLAD claims are DISMISSED.
10   Dkt. # 17-2 ¶¶ 6.1-6.3. The Court does not dismiss her WLAD claims to the extent they
11   are asserting sexual orientation discrimination.
12                 v.     Wrongful Termination
13          “The tort for wrongful discharge in violation of public policy is a narrow
14   exception to the at-will doctrine.” Becker v. Cmty. Health Sys., Inc., 359 P.3d 746, 749
15   (Wash. 2015). To state a claim, a plaintiff must plead that her termination “was
16   motivated by reasons that contravene an important mandate of public policy.” Id. The
17   “public policy” on which the claim rests must be an “authoritative public declaration of
18   the nature of the wrong.” Roe v. TeleTech Customer Care Mgmt. (Colorado) LLC, 257
19   P.3d 586, 596 (Wash. 2011) (quoting Roberts v. Dudley, 993 P.2d 901, 904 (Wash.
20   2000)). What constitutes a “clear mandate of public policy” is a matter of law and can be
21   established by “judicial decisions or constitutional, statutory, or regulatory provisions or
22   schemes.” Martin v. Gonzaga Univ., 425 P.3d 837, 844 (Wash. 2018).
23          Ms. Mykland’s wrongful termination claim fails because she does not identify the
24   public policy on which her claim rests. See Dkt. # 17-2 ¶ 6.4. Her complaint identifies
25   no judicial decision, constitutional provision, statute, regulation, or other authoritative
26   public declaration. Id. In her response to the motion to dismiss, she represents that the
27   WLAD may itself serve as a public policy for her wrongful termination claim. Dkt. # 19
28   ORDER – 16
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 17 of 18




1    at 6 (citing Roberts, 993 P.2d at 906). That may be true, but that representation, found in
2    her response brief, is not an allegation in her complaint. Frenzel v. AliphCom, 76 F.
3    Supp. 3d 999, 1009 (N.D. Cal. 2014) (“It is axiomatic that the complaint may not be
4    amended by the briefs in opposition to a motion to dismiss.”) (alteration omitted). Based
5    on the allegations in Ms. Mykland’s complaint, the Court concludes that she has failed to
6    state a claim because she has not identified a public policy. Her wrongful termination
7    claim is DISMISSED. Dkt. # 17-2 ¶ 6.4.
8                  vi.    Negligent Infliction of Emotional Distress
9           “There is no duty for an employer to provide employees with a stress free
10   workplace.” Snyder v. Med. Serv. Corp. of E. Washington, 35 P.3d 1158, 1164 (Wash.
11   2001). “[E]mployers do not owe employees a duty to use reasonable care to avoid the
12   inadvertent infliction of emotional distress when responding to workplace disputes.” Id.
13   (quoting Bishop v. State, 889 P.2d 959, 963 (Wash. Ct. App. 1995)).
14          In Washington, to plead a negligent infliction of emotional distress claim, a
15   plaintiff must show “(1) that her employer’s negligent acts injured her, (2) the acts were
16   not a workplace dispute or employee discipline, (3) the injury is not covered by the
17   Industrial Insurance Act, and (4) the dominant feature of the negligence claim was the
18   emotional injury.” Little v. Windermere Relocation, Inc., 301 F.3d 958, 972 (9th Cir.
19   2002) (quoting Snyder v. Med. Serv. Corp. of E. Wash., 988 P.2d 1023, 1028 (Wash. Ct.
20   App. 1999)). What is more, a plaintiff must allege “objective symptomology”—that her
21   emotional distress is “susceptible to medical diagnosis and prov[able] through medical
22   evidence.” Kumar v. Gate Gourmet Inc., 325 P.3d 193, 205 (Wash. 2014) (quoting
23   Hegel v. McMahon, 960 P.2d 424 (Wash. 1998)).
24          Ms. Mykland’s NIED claim fails for two reasons. First, she does not allege that
25   her distress was caused by acts independent from her workplace disputes or employee
26   discipline. To be sure, it is not clear what facts Ms. Mykland’s NIED claim relies on.
27   Dkt. # 17-2 ¶ 6.5. Presumably, it is her termination from CommonSpirit. Dkt. # 17-2
28   ORDER – 17
             Case 3:21-cv-05061-RAJ Document 29 Filed 09/16/21 Page 18 of 18




1    ¶¶ 5.33-5.36. If so, her claim fails because her termination would be considered
2    workplace discipline, upon which no duty can be found. And if her claim is based on the
3    several interpersonal disputes that she had throughout her employment, then her claim
4    also fails because those disputes would be considered workplace disputes, again upon
5    which no duty can attach. Though Ms. Mykland argues that it is possible to assert an
6    NIED claim in the employment context, so long as an “independent factual basis beyond
7    [her] discrimination claim” exists, she has not identified any such independent basis. See
8    Dkt. # 19 at 6-7. Second, Ms. Mykland simply fails to allege that her distress is
9    susceptible to medical diagnosis and has thus failed to plead objective symptomology.
10          In sum, Ms. Mykland’s NIED claim is DISMISSED.
11                                    IV. CONCLUSION
12          For the reasons stated above, the Court DENIES Plaintiffs’ Motion to Strike (Dkt.
13   # 19) and Motion to Remand (Dkt. # 23) and GRANTS in part Defendant’s Motion to
14   Dismiss and for a More Definite Statement or to Strike Complaint (Dkt. # 7). The Court
15   grants Ms. Mykland leave to file an amended complaint within thirty days of the entry
16   of this Order.
17
18          DATED this 16th day of September, 2021.
19
20
21
                                                      A
                                                      The Honorable Richard A. Jones
22
                                                      United States District Judge
23
24
25
26
27
28   ORDER – 18
